Title: To George Washington from Lieutenant Colonel Fleury, 18–20 January 1778
From: Fleury, François-Louis Teissèdre de
To: Washington, George



Burlington [N.J., 18–] 20. January 1778.

Observations Made at Cooper’s ferry. the 18. january. 1778.
situation of the River.
The River Delaware which is frozen at trenton, is not such opposite to philadelphia; the Current being very free, the ferry boat goes & Comes back every day. (that i have seen myself). But the boats Can not Land in any other place, than the wharf of kings-point, & the two of Cooper’s ferry. all the Remainder of the shore is incumbred with ice, half floating, half fasten’d to the shore, in such manner, that neither boats, nor men Can Land.
Batterys.
the nearest place, to the enemy fleet, is king’s point. twenty eight bigg trade ships lay together, Below, the windmill iland, & opposite to the old fort, about 1000 yards from the jersey shore. as the king’s point’s wharf is very narrow, only one eighteen poundr Can be placed upon; but two others, can be advantageously in the shore twenty yards behind.
the both parapets, by taking Caution, to have fascines & gabions Ready, can be done canon move, in one night.
one mortar, or howyzt, to throw Carcasses, or shells, would be more useful; if they were possible to be had.
N.B. the Canon of the galleys is on shore, near burdentown, & the Commodore haselwood has told me, that he has send above trenton two field eighteen pdr Carriages.

  

Coll ellys, who Commands the militia at hadden field, think that he Could, defend the batery in time of ice, as it is now, with his militiamen.
if the enemy would attempt to attack the battery by landing, & that we think not, to can Repulse them; it would be easy to Caray back the guns & secure them, to the other side of Cooper’s creek; by taking the bridge way. (it is only of boards.)
one big brick house which Lays close by the wharf, Could successfully defend the battery against Landing storm.
fire boats.
two kinds of fire Boats may be employed. the first, would be Loaden, with tuns powder; & burst in the midle of the fleet. they could be surely directed, by one strong Racket filled with particular Composition, & fasten’d in the very midle of the head of the boat, to give him direction & velocity. one mast sunk in the stern of the boat, horisontaly under the water, & to which one sail would be circularly bound, would hinder the Current to Drive it out the way.
the head of the boat, armed with a strong sharp point of iron, would Remain fixed in the enemy’s ship, till its bursting up.
N.B. the expences will be small. every flat bottom boat answer the purpose. the Commodore haselwood offers to help me by his knowledge, in their Construction, & Rectify my ideas. he promises to come at trenton, where we Could try, by one boat, before executing by several.
the galleys have salpeter, & powder; i can make the Composition; & one turner will do the moule under our direction. besides i suppose that the park of artillery has some quick maches already done.
2d kind of fire Boats.
that second kind is not to be used so soon. the nord est wind blows very often, & very hard in the month of february & march, & according to the instructions that i have Received of the ferrymen several boats, filled with tar & other Combustibles, Could be Leoded in the night, over the barr, between Cooper’s ferry, & philadelphia, & after, the wind, & tide, would surely Drive them streigth to the wharf of t[h]e cyty, where the ships lay.
if his excellency aproves the above setences; i begg to send me, positive orders. the commodore will be glad to Receive the same, & we will work friendly & cordyally, together; nor day nor night will be spared from our part to justify the truth of his excellency.

L. fleury

